NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID GROSSMAN,                                 No. 16-55854

                Plaintiff-Appellant,            D.C. No. 8:13-cv-00461-DDP-CW

 v.
                                                MEMORANDUM*
JOHN POPP; STEVE SHERRILL,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      David Grossman appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging federal and state law claims arising from a

traffic stop, arrest, detention in jail, and vehicle impoundment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Glenn v. Washington



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County, 673 F.3d 864, 870 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Grossman’s

claims under the Fourth Amendment and Article I, Section 13 of the California

Constitution related to his traffic stop and arrest because Grossman failed to raise a

genuine dispute of material fact as to whether defendants had no reasonable

suspicion for the traffic stop and no probable cause to make an arrest. See

Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015) (“[T]he tolerable duration

of police inquiries in the traffic-stop context is determined by the seizure’s

‘mission’—to address the traffic violation that warranted the stop and attend to

related safety concerns.” (citations omitted)); Beck v. Ohio, 379 U.S. 89, 91 (1964)

(arrest supported by probable cause does not violate the Fourth Amendment);

United States v. Hartz, 458 F.3d 1011, 1017 (9th Cir. 2006) (“A police-initiated

traffic stop is reasonable under the Fourth Amendment if the police stop the

vehicle because of a reasonable suspicion that the vehicle’s occupants have broken

a law.” (citation and internal quotation marks omitted)); Cal. Veh. Code § 22348(a)

(speeding); Cal. Veh. Code § 4000 (vehicle registration); Cal. Veh. Code § 26710

(defective windshield); see also Lyall v. City of Los Angeles, 807 F.3d 1178, 1186

n.7 (9th Cir. 2015) (Article I, Section 13 of the California Constitution provides the

same protection against seizures as the Fourth Amendment).

      The district court properly granted summary judgment on Grossman’s


                                           2                                     16-55854
claims under the Fourth Amendment and Article I, Section 13 of the California

Constitution related to his booking into jail and detention because Grossman failed

to raise a genuine dispute of material fact as to whether he had a right to immediate

release after his arrest. See Cal. Pen. Code § 853.6(g) (arresting officer has

discretion as to whether arrestee should be released without booking); Higbee v.

City of San Diego, 911 F.2d 377, 379 (9th Cir. 1990) (“[Misdemeanor arrestees do]

not have a constitutional right to immediate liberty once they [a]re subjected to

lawful arrest. The state is constitutionally permitted to detain all misdemeanor

arrestees for the usual post-arrest procedures.”).

      The district court properly granted summary judgment on Grossman’s

Fourth Amendment and due process claims relating to the seizure of his vehicle

because Grossman failed to raise a genuine dispute of material fact as to whether

his constitutional rights were violated. See Ramirez v. City of Buena Park, 560
F.3d 1012, 1025 (9th Cir. 2009) (impound of vehicle is permissible under the

Fourth Amendment’s community caretaking doctrine when vehicle is parked in a

private parking lot and at risk of theft and vandalism); Miranda v. City of

Cornelius, 429 F.3d 858, 867 (9th Cir. 2005) (stating that “[i]mpoundment of a

vehicle left in a public place or a vehicle for which there is no licensed driver . . .

would not require a pre-deprivation notice and a pre-seizure hearing”); Scofield v.

City of Hillsborough, 862 F.2d 759, 764 (9th Cir. 1988) (an immediate post-towing


                                            3                                     16-55854
hearing is not required by due process).

      The district court properly granted summary judgment on Grossman’s false

imprisonment claim because Grossman failed to raise a genuine dispute of material

fact as to whether defendant Popp acted without “lawful privilege.” See Young v.

County of Los Angeles, 655 F.3d 1156, 1169 (9th Cir. 2011) (setting forth elements

of false imprisonment claim under California law).

      The district court did not abuse its discretion by denying Grossman leave to

amend to add C.D. Vincent as a defendant because amendment would have been

futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (setting forth

standard of review).

      AFFIRMED.




                                           4                                 16-55854